Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/211,312 filed on March 24, 2021.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
In response to restriction requirement issued on May 16, 2022, applicant has elected the inventive concept of claims in Group I, namely claims 1-9, which election was made without traverse and filed on July 8, 2022.
 Accordingly, claims 10-18 are withdrawn and claims 1-9 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al., US 2019/0368941 A1 (Aziz) in view of Ueno, US 2008/0251721 A1 (Ueno).
With respect to claim 1, Aziz discloses an infrared image sensor [abstract, FIG. 1, unit cell array 104, par. 60], comprising: a plurality of reference circuits [FIG. 1, column circuits 114, par. 64] configured to provide a plurality of reference analog values to a plurality of bolometer cells, respectively [FIG. 1 column circuits 114 – see explanation below]; a front-end analog circuit [FIG. 1, column circuits 114] configured to collect a plurality of output analog values according to the plurality of reference analog values [FIG. 1, note that in Aziz implementation, column circuits 104 combine reference circuits, amplifier, load bolometer, feedback resistor, low-pass filter and sample-and hold circuitry that in FIG. 1 of instant application are shown as separate elements – see par. 64 of Aziz; also the read-out integrated circuitry of Aziz provides multiplexed values of unit cell array to column circuits 104 – see par. 14, 59 and 64 of Aziz]; and a noise suppression circuit [par. 30, FIG. 2A] configured to switch a correspondence between the plurality of bolometer cells and the plurality of reference analog values at unit time intervals. But Aziz, while providing a noise reduction circuitry, does not explicitly disclose a noise suppression circuit configured to switch a correspondence between the plurality of bolometer cells and the plurality of reference analog values at unit time intervals. However, Ueno discloses a noise suppression circuit [par. 30, FIG. 2A] configured to switch a correspondence between the plurality of bolometer cells and the plurality of reference analog values at unit time intervals [par. 6 – see ref. to low frequency (1/f noise not being accumulated during the integration period; see also par. 22 of Ueno]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Aziz with Ueno with the motivation to devise an infrared image sensor wherein a holding capacitor connected to the gate of the bias current supply transistor holds the gate voltage of a bias current supply transistor when the gate connection switch is on, to provide for noise suppression [Ueno: par. 22].
With respect to claim 4, Aziz, in view of Ueno, disclose all the limitations of claim 1 and further discloses wherein the front-end analog circuit is further configured to output a plurality of infrared image values to which a plurality of output analog values before the switching of the correspondence between the plurality of bolometer cells and the plurality of reference analog values, and a plurality of output analog values after the switching are applied together [FIGS. 1, 2A-2B, element 206, par. 91].
With respect to claim 5, Aziz, in view of Ueno, disclose all the limitations of claim 4 and further discloses a multiplexer configured to receive the plurality of infrared image values through a plurality of input paths [FIG. 1, par. 65, column multiplexer 130], and provide, to an AD converter, the plurality of infrared image values through output paths less in number than the plurality of input paths [pars. 14, 69; ref. to analog-to-digital conversion].
With respect to claim 7, Aziz, in view of Ueno, disclose all the limitations of claim 1 and further discloses wherein the plurality of bolometer cells are configured as a plurality of cell groups each including two or more bolometer cells [FIG. 1, par. 59], and wherein the front-end analog circuit includes a plurality of integrators in one-to-one correspondence with the plurality of cell groups and configured to integrate at least two corresponding output analog values, among the plurality of output analog values, together [par. 135, FIG. 4C, resistor 482].
With respect to claim 9, Aziz, in view of Ueno, disclose all the limitations of claim 1 and further discloses wherein each of the plurality of bolometer cells includes a plurality of bolometer pixels [FIG. 1, elements 102 – see also par. 23].	

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz in view of Ueno, as applied to claim 1, and further in view of Hosaka et al., US 2019/0137331 A1 (Hosaka).
With respect to claim 2, Aziz in view of Ueno, disclose all the limitations of claim 1. But Aziz and Ueno, alone or in combination, do not explicitly disclose wherein the noise suppression circuit is further configured to perform switching so as to repeat the correspondence between the plurality of bolometer cells and the plurality of reference analog values at image time intervals that are longer than the unit time interval. However, Hosaka discloses wherein the noise suppression circuit is further configured to perform switching so as to repeat the correspondence between the plurality of bolometer cells and the plurality of reference analog values at image time intervals that are longer than the unit time interval [par. 48]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, , to combine Aziz and Ueno with Hosaka with the motivation to devise an infrared image sensor with a noise suppression circuitry that provides sufficiently long integration tme for signals output from the infrared device thereby minimizing noise [Hosaka: par. 48].
With respect to claim 3, Aziz in view or Ueno and further in view of Hosaka, disclose all the limitations of claim 2. Furthermore, Aziz discloses wherein the plurality of reference circuits include first to m-th reference circuits, wherein the plurality of bolometer cells include first to m-th bolometer cells [FIG. 1], and Hosaka discloses wherein the noise suppression circuit is further configured to perform switching so that the first to m-th reference circuits correspond to the first to m-th bolometer cells, respectively, at least once during the image time interval [par. 48]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 6 and 8, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 6 which depends from claim 4, the underlined section of the claim is not disclosed by prior art of record:
“wherein each of the plurality of integrators is configured to sequentially integrate the plurality of output analog values before and after the switching of the correspondence between the plurality of bolometer cells and the plurality of reference analog values.”
Claim 8 which depends from claim 7, the underlined section of the claim is not disclosed by prior art of record:
“wherein the front-end analog circuit further includes a plurality of branch nodes positioned between the plurality of cell groups and the plurality of integrators, and each electrically connecting transfer paths for the at least two corresponding output analog values to each other.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Endoh, US 6,011,257 A, discloses bolometer infrared image sensor with improved compensation circuit.
Cannata et al., US 2019/0373192 A1, discloses low cost and high performance bolometer circuitry.
Forg et al., US 2018/0283958 A1, discloses high resolution thermopile infrared sensor array
Onouchi et al., US 2018/0206805 A1, discloses radiation detection device and medical imaging device.
Murata et al., US 2007/0125949 A1, discloses infrared sensor array.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485